Exhibit 10.2
NEENAH ENTERPRISES, INC. MANAGEMENT EQUITY INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
     This Agreement (the “Agreement”) is made as of                    ,
                     (the “Grant Date”) by and between Neenah Enterprises, Inc.,
a Delaware corporation (the “Company”), and
                                         (the “Optionee”).
I GRANT OF OPTION
     1.01 Grant of Option. The Company grants to the Optionee the option to
purchase any part or all of an aggregate of                      shares of
Common Stock (the “Option”). This Option is granted pursuant to the terms of the
Neenah Enterprises, Inc. Management Equity Incentive Plan (the “Plan”) and this
Agreement. Capitalized terms used in this Agreement and not defined herein shall
have the meaning given to such terms in the Plan.
     1.02 Option Price. The purchase price of the shares of Common Stock covered
by the Option shall be $                     per share.
II VESTING SCHEDULE
     2.01 General. Subject to the terms and conditions set forth in this
Agreement, including the accelerated vesting provisions set forth in
Sections 2.02 and 2.03 below, this Option will become vested as set forth in the
following table:

          Number of Completed   Cumulative Percentage Years of Service   of
Optioned Shares from Grant Date   Becoming Vested
Less than 1 Year
    0 %
At least 1 but less than 2
    33-1/3 %
At least 2 but less than 3
    66-2/3 %
At least 3 years
    100 %

     2.02 Accelerated Vesting Due to Death, Disability or Retirement. In the
event the Optionee terminates employment due to death, Disability or Retirement
prior to becoming 100% vested in the Option, the Optionee shall be credited with
pro rata monthly vesting for each complete month of employment since the most
recent anniversary of the Grant Date. For example, if the Optionee terminates
employment due to Disability two years and six months after the Grant Date, the
Optionee shall be 83-1/3% vested in the Option.
     2.03 Accelerated Vesting in Connection with Change of Control. In the event
of a Change of Control, the following accelerated vesting rules shall apply:
          (a) If the Option is not continued, assumed, converted or replaced,
the Option shall be immediately vested in full.

 



--------------------------------------------------------------------------------



 



          (b) If the Option is continued, assumed, converted or replaced,
vesting will not be accelerated unless, within 24 months following the Change of
Control, the Optionee is terminated by the Company without Cause or the Optionee
terminates employment for Good Reason. If the Optionee is terminated by the
Company without Cause or the Optionee terminates employment for Good Reason
within 24 months following the Change of Control, the Option shall be
immediately vested in full.
     2.04 Definitions. For purposes of this Agreement, the following terms shall
have the meanings set forth below.
          (a) “Cause” shall have the meaning ascribed to it in any employment
agreement in effect between the Company or any of its Subsidiaries and the
Optionee as of the date of the Optionee’s termination of employment and, in the
absence of any such employment agreement, “Cause” means the occurrence of one or
more of the following events: (i) the Optionee’s willful and material breach of,
or gross negligence or malfeasance in the performance of, the Optionee’s duties
with the Company; (ii) any material insubordination by the Optionee with respect
to carrying out the reasonable instructions of the Board; (iii) the conviction
for, or the entering of a guilty plea or plea of nolo contendere with respect
to, a felony, the equivalent thereof or other crime with respect to which
imprisonment of more than one year is a possible punishment or that is expected
to result in significant economic or reputational injury to the Company (such
determination to be made by the Board in its reasonable judgment); (iv) the
Optionee’s breach of a fiduciary obligation to the Company Group or breach of
any confidentiality or non-competition obligation to the Company Group; (v) any
act of moral turpitude or willful misconduct by the Optionee that (1) is
intended to result in personal enrichment of the Optionee or any related person
at the expense of the Company Group or (2) is reasonably expected to result in
significant economic or reputational injury to the Company (such determination
to be made by the Board in its reasonable judgment); provided, however, that the
Optionee shall have 21 days (or such longer period as is reasonable under the
circumstances) after written notice by the Company of any such event
constituting “Cause” hereunder in which to cure any failure or default under
subsections (i) and (ii) that is curable.
          (b) “Change of Control” means the consummation of any transaction or
series of related transactions, the result of which is that: (i) any person or
group (within the meaning of Rule 13d-5 of the Exchange Act), other than Tontine
Capital Partners, L.P., a Delaware limited partnership (“Tontine”), together
with its affiliates, shall own directly or indirectly, beneficially or of
record, greater than 50% of the equity securities of the Company or Neenah
Foundry Company (“Neenah”) on a fully diluted basis; (ii) substantially all of
the assets of NEI and its subsidiaries taken as a whole are sold or NEI is
merged or recapitalized and the stockholders of NEI do not own a majority of the
voting stock of the surviving corporation, or (iii) after the first fully
distributed public offering of voting stock of any member of the Company Group
(1) any person or group (within the meaning of Rule 13d-5 of the Exchange Act),
shall own directly or indirectly, beneficially or of record, a percentage of the
issued and outstanding voting stock of the Company or Neenah on a fully diluted
basis, having ordinary voting power in excess of 35% and in excess of the
percentage then owned, directly or indirectly, beneficially and of record, on a
fully diluted basis, by Tontine together with its affiliates, or (2) a majority
of the seats on the boards of directors of the Company or Neenah (except in the
case of any vacancy for 30 days or less resulting from the death or resignation
of any director) is replaced during a twelve-month

2



--------------------------------------------------------------------------------



 



period by persons who were neither (x) nominated by Tontine nor (y) appointed by
directors so nominated, in each case, whether as the result of the purchase,
issuance or sale of securities of any member of the Company Group or any merger,
consolidation, liquidation, dissolution, recapitalization or similar transaction
involving any member of the Company Group.
          (c) “Disability” means the Optionee’s absence from employment with the
Company which is due to his or her inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months.
          (d) “Good Reason” means termination of the Grantee’s employment
following a material diminution in the Grantee’s base salary, a material
diminution in Grantee’s authority, duties and responsibilities or a material
change in the geographic location at which the Grantee must perform services.
Grantee may not terminate for Good Reason unless he or she provides the Company
Group with notice of the condition constituting the Good Reason within 90 days
of the existence of the condition and the Company Group fails to remedy the
condition within 30 days of such notice.
          (e) “Retirement” shall mean the Optionee’s termination of employment
after age 55 and with at least ten years of service with the Company Group.
     2.05 Fractional Shares. No fractional shares shall be issuable on exercise
of this Option and if the application of the percentage set forth above would
result in a fractional share, the number of shares exercisable shall be rounded
up to the next full share.
III OPTION EXERCISABILITY
     3.01 Termination of Option. All rights to exercise this Option shall
terminate upon the earliest of:
          (a) Three (3) months after the date of the Optionee’s termination of
employment from the Company and its Subsidiaries for any reason other than for
Cause or due to Disability, death or Retirement;
          (b) The date the Company or one of its Subsidiaries terminates the
Optionee’s employment for Cause;
          (c) Twelve (12) months after the date of termination of the Optionee’s
employment from the Company and its Subsidiaries by reason of death or
Disability;
          (d) Three (3) years after the Optionee terminates employment from the
Company and its Subsidiaries on account of Retirement; or
          (e) Seven (7) years from the Grant Date.

3



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, in the event of a termination of employment
within 24 months following a Change of Control, the three (3) month period in
Section 3.01(a) above shall instead be twelve (12) months.
     3.02 Exercise of Option. Optionee may exercise this Option to the extent
vested by giving written notice of the exercise to the Company, in care of its
Secretary, specifying the number of shares to be purchased, accompanied by
payment in full of the purchase price therefor, together with all amounts
necessary to satisfy any and all federal, state and local tax withholding
requirements arising in connection with the exercise of the Option. The purchase
price may be paid in (a) in cash (including check, bank draft, money order or
wire transfer of immediately available funds), (b) by delivery (either actually
or by attestation) of outstanding shares of Common Stock with a Fair Market
Value on the date of exercise equal to the aggregate exercise price payable with
respect to the Options’ exercise, (c) by shares of Common Stock that would
otherwise be issued upon exercise of the Option, (d) by means of any cashless
exercise procedures approved by the Committee and as may be in effect on the
date of exercise, or (e) by any combination of the foregoing.
IV OTHER PROVISIONS
     4.01 Government and Other Regulations. The obligation to sell and deliver
shares of stock under the Plan shall be subject to all applicable laws, rules
and regulations and the obtaining of all such approvals by governmental agencies
as may be deemed necessary or desirable by the Company, including (without
limitation) the satisfaction of all applicable federal, state and local tax
withholding requirements. The Company shall have the power and the right to
deduct or withhold, or require Optionee to remit to the Company, an amount
sufficient to satisfy Federal, state, and local taxes (including the Optionee’s
FICA obligation) required by law to be withheld with respect to any taxable
event arising or as a result of this Option.
     4.02 No Employment Agreement Intended. This Agreement does not confer upon
Optionee any right to continuation of employment in any capacity by the Company
or a Subsidiary and does not constitute an employment agreement of any kind.
     4.03 Successors. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company.
     4.04 Construction. This Agreement shall be administered, interpreted and
enforced under the laws of the state of Delaware, without regard to conflicts of
laws provisions that would give effect to the laws of another jurisdiction.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the day, month and year first set forth above.

                  THE COMPANY: NEENAH ENTERPRISES, INC.
 
           
 
  By:
Print Name: Title:    
 
 
 
 
 
     
 
                OPTIONEE:
 
           
 
  Signature:        
 
  Print Name:  
 
   
 
     
 
   

5